 



Exhibit 10.1
IVAX CORPORATION
FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT (Change in Control)
     This Amendment to the Employment Agreement (Change in Control) (the
“Amendment”) is made as of September 29, 2005, by and between IVAX Corporation,
a Florida corporation (the “Company”) and [_______________] (“Executive”).
     WHEREAS, the Company has entered into an Agreement and Plan of Merger among
the Company, Teva Pharmaceutical Industries Limited (“Teva”), Ivory Acquisition
Sub, Inc. and Ivory Acquisition Sub II, Inc. (the “Merger Agreement”), pursuant
to which, at the effective time of the proposed merger, Ivory Acquisition Sub,
Inc. would merge with and into the Company, with the Company continuing as the
surviving corporation, and immediately thereafter, the Company would merge with
and into Ivory Acquisition Sub II, Inc. (each merger, taken together,
constituting the “Merger”) and as a result of the Merger, Teva would acquire all
of the issued and outstanding stock of the Company;
     WHEREAS, the Company entered into the Employment Agreement (Change in
Control) (the "Employment Agreement”) with Executive on [Date];
     WHEREAS, the Employment Agreement provides for certain retention and
severance benefits in the event of a Change in Control of the Company (as
defined in the Employment Agreement);
     WHEREAS, the Company and the Executive desire to amend the definition of a
Change in Control, so that a Change in Control occurs on the consummation of a
merger rather than shareholder approval of a merger; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement to replace Arthur Andersen LLP or Ernst & Young LLP as the accountant
for the golden parachute calculations with Deloitte & Touche LLP.
     NOW, THEREFORE, the parties agree as follows:
     1. Change in Control. Section 2(c) of the Employment Agreement is hereby
amended in its entirety as follows:
          “The effective date or date of consummation of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (i) more than 70% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and

 



--------------------------------------------------------------------------------



 



entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 40% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or”
     2. Accountants. Section 9(b) is hereby amended by replacing all references
to “Arthur Andersen LLP” or “Ernst & Young LLP” with “Deloitte & Touche LLP”.
     3. Employment Agreement. To the extent not amended hereby, the Employment
Agreement shall continue with full force and effect in accordance with its
terms.
     4. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies shall constitute enforceable original documents.
     5. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Agreement.
     6. Governing Law. This Agreement will be governed by the laws of the State
of Florida (with the exception of its conflict of laws provisions).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been entered into as of the date
first set forth above.

     
IVAX CORPORATION
  EMPLOYEE
 
   
 
   
 
   
By:
  Signature
 
   
 
   
 
   
Title
  Printed Name

Signature Page of Amendment To Employment Agreement (Change In Control)

3